Citation Nr: 0033169	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  95-08 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bruxism, secondary to 
the veteran's service-connected post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from September 1968 to January 
1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.


REMAND

Service connection for PTSD was granted in a July 1982 rating 
decision.  In October 1993, the RO received the veteran's 
claim for secondary service connection.  The veteran asserted 
that his service-connected PTSD causes him to grind his 
teeth.  

 A VA general medical examination was conducted in November 
1993, in connection with the veteran's claim for an increased 
evaluation for his PTSD.  Incidentally, it was noted by the 
examiner that there were no other remarkable physical 
findings, other than the evidence of bruxism with periodontal 
disease, which the veteran stated had been present for about 
four years.  The examiner did not comment on the causal 
relationship, if any, between the veteran's PTSD and his 
bruxism.  A review of the RO's examination request shows that 
the RO merely indicated that it needed to be determined if 
the veteran's jaw grinding disorder was bruxism.

The RO denied the veteran's claim for secondary service 
connection in an August 1994 rating decision, which the 
veteran appealed.

An RO hearing was held in April 1996, at which the veteran 
testified that he had been diagnosed by the VA as having 
bruxism.  (Transcript (T.) at 11).  The veteran defined 
bruxism as a grinding of the teeth.  Id.  When asked if the 
VA dentist had offered any opinion as to what caused the 
veteran's bruxism, the veteran stated that he did not know.  
(T. at 12).

The April 1996 Hearing Officer Decision deferred the issue of 
secondary service connection for the veteran's bruxism, 
pending a VA examination.  An administrative note reflects 
the RO's request for a VA dental examination, as well as 
other examinations.  A subsequent administrative note 
indicates that the requested examinations were cancelled, as 
the veteran wanted to wait until November for personal 
reasons.

A review of the evidentiary development accomplished 
subsequent to the April 1996 Hearing Officer Decision shows 
that a VA general medical examination and a VA PTSD 
examination were conducted in May 1999, but not a dental 
examination.  In this respect, the Board notes that the two 
VA examination reports of record are co-mingled and out of 
order.  Apparently, however, the VA examiner that conducted 
the general medical examination failed to address the issue 
of the relationship, if any, between the veteran's PTSD and 
his bruxism.  Indeed, he apparently did not even comment on 
the veteran's bruxism, stating only that the veteran's teeth 
showed multiple loss of teeth, as well as gum disease with 
gingivitis and pyorrhea.  

On the other hand, the VA examiner that conducted the PTSD 
examination stated that it was his opinion that the veteran's 
bruxism was more the result of chronic pain experienced by 
the veteran since a motor vehicle accident in 1997.  With 
respect to this opinion, the Board finds that the examiner 
did not state a rationale for this conclusion.  The Board 
also finds that in all likelihood, this examiner did not have 
the benefit of the general medical examination report and the 
findings contained therein, as both examinations were 
conducted on the same day.  

Additionally, the Board cannot ignore that the RO originally 
was to have afforded the veteran a dental examination, 
although it was initially cancelled at the veteran's request.  
In effect, the Board is left to question why the other VA 
examinations were rescheduled and conducted, while the dental 
examination was not.

Therefore, in light of the above, and pursuant to VA's newly-
defined duty to assist the veteran, see Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(November 9, 2000), the issue of entitlement to service 
connection for bruxism, secondary to the veteran's service-
connected PTSD, will not be decided pending a REMAND for the 
following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-May 1999 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's dental care, should be 
obtained and incorporated into the 
veteran's claims file.

2.  A VA dental examination should be 
scheduled and conducted, in order to 
determine the nature of the veteran's 
bruxism.  All suggested studies should be 
performed, and the examiner should obtain 
a detailed medical history from the 
veteran as to his bruxism.  All findings 
should be recorded in detail.

Additionally, the examiner should comment 
on the etiology of the veteran's bruxism 
and offer an opinion as to whether it is 
at least as likely as not that the 
veteran's PTSD has either caused or 
aggravated the veteran's bruxism.  The 
examiner should provide the rationale for 
any opinions expressed.  If the examiner 
cannot express an opinion without resort 
to speculation, he or she should so 
state.

3.  The claims file and a separate copy 
of this remand must be made available to 
and be reviewed by the examiner in 
conjunction with the attendant 
examination.

4.  The veteran should be advised that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2000).

5.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the  examiner for corrective 
action.

6.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of service connection for bruxism, 
secondary to the veteran's service-
connected PTSD, considering all pertinent 
law and regulations, in light of any 
additional treatment records obtained and 
the examination report and any opinions 
expressed therein.  The RO is reminded of 
the possible applicability of Allen v. 
Brown, 7 Vet. App. 439 (1995).

If the veteran's claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of the actions 
taken and the reasons and bases for such 
actions.  The applicable response time 
should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



